Citation Nr: 1429559	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  06-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from active service from March 1971 to May 1975; however he had time lost from July 23, 1973 to May 28, 1975.  He had service in the Republic of Vietnam from September 1971 to June 1972.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by a Department of Veterans Affairs (VA) Regional Office located in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The credible and probative evidence of record does not support that the Veteran meets the diagnostic criteria for a diagnosis of diagnoses of posttraumatic stress disorder (PTSD).

2.  The credible and probative evidence of record indicates that the Veteran's diagnosed polysubstance abuse and major depressive disorder are not related to service or to any stressor experienced therein.  

3.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, PTSD or any other psychiatric disability.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and major depressive disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in a November 2004 letter, which was prior to the initial RO rating decision denying the benefit sought in May 2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided additional notice in March 2006 and the claim was subsequently readjudicated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; service personnel records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded several VA examinations in conjunction with his claim for service connection which are adequate in light of the most recent review and medical opinion in April 2014.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires:  (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

VA mental health treatment records dated from 1998 to the present indicate diagnoses of polysubstance abuse, PTSD, and major depressive disorder, with polysubstance abuse as the primary diagnosis.  

To the extent that there are diagnoses of PTSD of record, the medical evidence as a whole does not clearly indicate what in-service stressors the diagnoses of PTSD are based.  Moreover, the medical reports indicating diagnoses of PTSD merely indicate the diagnosis, often based upon the Veteran's own report of being previously diagnosed, and do not indicate the symptoms present which meet the criteria to warrant a diagnosis of PTSD.  

Psychiatric reports dated in April 2004 and June 2004 provide diagnoses of PTSD related to stressors involving the deaths of friends of the Veteran in Vietnam.  However, subsequent stressor verification searches found no deaths that matched the names and circumstances which corresponded to those stressors.  In addition, the Veteran's own testimony was inconsistent in describing these stressors.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  For instance, in June 2004, the Veteran reported that one of his friends was killed when he accidentally set off a claymore mine.  However, in the February 2010 hearing before the Board, the Veteran stated that the same friend was killed by sniper fire while he was in a guard tower.  Accordingly, the Board finds that these inconsistent statements are not credible, and any diagnoses that are based upon these statements are not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).

Medical reports stated in April 2004, May 2004, June 2004, and January 2005 indicate that the Veteran was engaged in combat.  However, medical reports dated in May 2004 and April 2006 report that the Veteran was not involved in combat.  Furthermore, while the Veteran has reported other service-related stressors, such as coming under enemy mortar and sniper fire, he has also reported post-service stressors, such as multiple traumatic incidents while incarcerated for 10 years in Colorado.  Despite the varying accounts of the stressors related by the Veteran, it is established that he served Republic of Vietnam from September 1971 to June 1972. 

In January 2011, a VA examiner reviewed the claims file and the evidence of record, and specifically noted the Veteran's service in Vietnam, his long period of prison incarceration following service, and his long history of substance abuse.  When questioned about in-service stressors, and specifically stressors experienced in Vietnam, the Veteran primarily referred to experiencing racism.  He did not report any of the stressors he previously had reporting occurring.  The examination report indicated that the Veteran's claimed stressor involved the risk of death or injury to self or others.  It was also noted that the claimed stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The Veteran also reported stressors during his post-service incarceration and that he was afraid of being sent back to prison.   After a full examination, the diagnoses were polysubstance abuse and depressive disorder.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  

In December 2012, at a VA examination, the Veteran reported experiencing racism during service, but he did not report any of the stressors previously indicated in his claim.  He also reported being involved in a stabbing and murder during his civilian incarceration.  The diagnosis was depression and non-military related PTSD, based on the reported stressors from civilian incarceration.  However, the examiner also indicated that the Veteran did not meet the full criteria for a diagnosis of PTSD based upon his current symptoms.  

In April 2014, a VA psychologist reviewed indicated that based upon a full review of all the evidence of record, the Veteran did not meet the criteria for a diagnosis of PTSD.  To the extent that prior diagnoses of PTSD were of record, they were specifically related to post-service stressors experienced in civilian prison.  The psychologist stated that the Veteran met the criteria for a diagnosis of depression, which started decades after service and was unrelated to service or any incident experienced therein.  

To the extent that there are VA treatment records containing diagnoses of PTSD, these diagnoses are inconsistent with respect to what stressors were the cause of the diagnosis.  Caluza, 7 Vet. App. at 506.  These diagnoses also fail to establish that the Veteran meets the criteria of current symptoms to warrant the diagnosis; rather, most are based solely upon the Veteran's report of a prior diagnosis.  

There are two VA examination reports of record, each conducted by a separate examiner.  Each report indicates that the Veteran warrants a current diagnosis of polysubstance abuse and depression.  To the extent that one report indicates that PTSD is present, it is related to a post-service stressor.  However both reports further conclude that the Veteran does not exhibit symptoms that meet the criteria for a diagnosis of PTSD.  Finally, a third VA mental health professional also indicates that the Veteran does not meet the criteria for a diagnosis of PTSD, and that the current diagnoses of polysubstance abuse and depression are unrelated to service.  Simply put, there is no credible and probative evidence linking any current psychiatric disorder the Veteran is diagnosed with to his military service or any stressor he may have experienced therein.  The preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD and major depression; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


